The Honorable Bobby L. Glover State Senator Post Office Box 1 Carlisle, Arkansas 72024-0001
Dear Senator Glover:
You have requested my opinion concerning the Marshall's Office in the City of Hazen, Arkansas. Your question pertains specifically to the patrolling of an interstate highway, and the extent to which the Marshall's Office is subject to rules promulgated by the Department of Arkansas State Police. See
A.C.A. § 12-8-106(h) (Repl. 2009).
RESPONSE
I must respectfully decline to address your question, which raises issues that are currently the subject of litigation. Because of the judiciary's independent constitutional role, it has long been the policy of this executive-branch office to avoid rendering opinions on matters that are pending in the courts. See, e.g., Op. Att'y Gen. 2009-093 (and opinions cited therein). It has come to my attention that the Hazen Marshall Office's authority to patrol an interstate highway is currently the subject of litigation in district court. I must decline under these circumstances to offer an opinion on the issue you have raised. Any opinion issued from this office at this time would constitute an executive comment on matters properly before a judicial body. *Page 2
Deputy Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General
DM:EAW/cyh
 *Page 1